Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000005
                                                         26-JAN-2017
                                                         02:17 PM



                          SCPW-17-0000005


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  STEFAN ROZEMBERSKY, Petitioner,


                                 vs.


                HAWAI'I BAR COMMISSION, Respondent.


                        ORIGINAL PROCEEDING

                         (SCBA-16-0000190)


                                ORDER

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Stefan Rozembersky’s


Petition for Writ of Mandamus,1
 Statement of Facts, Statement of


Issues and Relief Sought, and Statement of Reasons for Issuing


the Writ filed on January 4, 2017: 


          (1) Petitioner petitions the court to: 


          (a) amend certain supreme rules related to 

          examination and admission to the State bar; 

          (b) allow attorneys, who are admitted and in good
          standing in another state, take the Hawai'i bar
          examination, regardless of law school
          accreditation;
          (c) allow for “waiver by motion” which would



     1
       Petitioner did not pay the required filing fee for this
petition for a writ of mandamus. See Rule 45(e)(1) and Appendix B of
the Hawai'i Rules of Appellate Procedure.
          allow applicant attorneys admission to the Hawai'i
          bar without examination; and
          (d) award Petitioner costs and reasonable attorneys’

          fees associated with bringing this matter before the

          court.


          (2) A writ of mandamus is an extraordinary remedy that

will not issue unless the Petitioner demonstrates a clear and

indisputable right to relief.    Straub Clinic & Hospital v. Kochi,

81 Hawai'i 410, 414, 917 P.2d 1284, 1288 (1996).

          (3) Petitioner fails to demonstrate that he has a clear


and indisputable right to the relief requested.    Therefore,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied. 


                                   ' January 26, 2017.
          DATED: 	 Honolulu, Hawaii,

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson





                                  2